236 Ga. 660 (1976)
225 S.E.2d 4
FEARS
v.
THE STATE.
30588.
Supreme Court of Georgia.
Argued January 19, 1976.
Decided April 6, 1976.
Rehearing Denied April 20, 1976.
John Thomas Chason, for appellant.
Lewis R. Slaton, District Attorney, Carole E. Wall, Assistant District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Staff Assistant Attorney General, for appellee.
HILL, Justice.
The defendant Brady Fears appeals his conviction of armed robbery and sentence to eight years imprisonment.
1. The testimony of the victim of an armed robbery a year earlier showed sufficient similarities between the two robberies to make the earlier robbery relevant as to the identity of the defendant. Hicks v. State, 232 Ga. 393, 396 (207 SE2d 30) (1974). Regarding the time lapse between the two, see Campbell v. State, 234 Ga. 130 (214 SE2d 656) (1975). In the case of Bacon v. State, 209 Ga. 261 (71 SE2d 615) (1952), relied on by the defendant, the state erroneously introduced evidence of convictions of similar crimes, to wit: burglaries and attempts to commit burglaries. There was no evidence in Bacon that the burglaries were conducted in a manner similar to the burglary for which the defendant was being tried. Hence, Bacon is clearly distinguishable.
2. The trial court did not err in overruling the defendant's motions for mistrial based upon allegedly improper argument by the prosecutor. Walker v. State, 232 Ga. 33 (205 SE2d 260) (1974); Shy v. State, 234 Ga. 816 (218 SE2d 599) (1975). In United States v. Lamerson, 457 F2d 371 (5th Cir. 1972), and Hall v. United States, 419 F2d 582 (5th Cir. 1969), relied on by defendant, the prosecutor's arguments were not authorized by evidence before the jury, whereas in the case before us there was evidence before the jury from which the prosecutor's deductions could be made.
Judgment affirmed. All the Justices concur.